Citation Nr: 1750876	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  13-20 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

2. Entitlement to service connection for hypertension due to exposure to herbicides or as secondary to service-connected posttraumatic stress disorder (PTSD).  

3. Entitlement to a higher initial rating for PTSD with dysthymic disorder, evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and R.S. 


ATTORNEY FOR THE BOARD

P. M. Johnson, Counsel


INTRODUCTION

The Veteran had active service from November 1967 to October 1969, including service in the Republic of Vietnam.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana in October 2010 and June 2012. 

In April 2013, the RO granted a 50 percent disability rating for the Veteran's PTSD from the date that service connection was granted.  This decision constitutes a partial grant of the benefits sought on appeal.  As the Veteran's claim was not granted in full, the issue therefore remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

While the Veteran's claim for entitlement to service connection for hypertension was considered de novo by the RO, the Board is obliged to determine in the first instance whether there is new and material evidence to reopen the claim, regardless of the RO's action.  Barnett v. Brown, 8 Vet. App. 1 (1995).  Accordingly, the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension will be addressed below.

In June 2017, the Veteran testified at a videoconference hearing before the undersigned.  A copy of the transcript is of record.  




The issues of entitlement to a higher initial rating for PTSD and entitlement to service connection for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a June 2005 rating decision, the RO denied to reopen the Veteran's claim for service connection for hypertension.  The Veteran did not appeal this rating decision or submit new and material evidence within one year.

2. Since the June 2005 rating decision, the Veteran has submitted new evidence that relates to a previously unestablished element of the claim and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The June 2005 rating decision is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104 (a), 20.302, 20.1103 (2017).

2. The evidence received since the June 2005 rating decision is new and material, and the claim for service connection for hypertension is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2017).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The United States Court of Appeals for Veterans Claims (Court), in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has held that the VCAA notice requirements apply to all elements of a claim.

In this case, the Board finds that VA has substantially satisfied the duties to notify and assist, as required by the VCAA. To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with the issues decided on appeal given the fully favorable nature of the Board's decision.

New and Material Evidence, Generally

In general, decisions of the agency of original jurisdiction (the RO) or the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  

For claims filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2017).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to assist.  Id. at 118.

Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).  In determining whether evidence is new and material, the credibility of the new evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New and Material Evidence for Hypertension

In June 2005, the RO denied the Veteran's application to re-open his previously denied claim for service connection for hypertension.  The RO stated that the Veteran had failed to provide new and material evidence since the claim had previously been denied in October 1996.  The RO stated that the Veteran's claim had previously been denied because the record failed to show that the Veteran's hypertension was incurred in, or caused by, his active service and it was not shown to be associated with herbicides.  The RO determined that new and material evidence had not been received since the October 1996 decision and the application to re-open the claim was denied.  

The Veteran did not appeal the June 2005 rating decision and it became final one year after the decision was issued.  

In correspondence received in November 2011, the Veteran submitted application to reopen his claim for service connection for hypertension.  Since the application to reopen his claim was received, the Veteran submitted a written statement from C.E., M.D.  The physician opined that there was at least a 50 percent probability that the Veteran's hypertension has been caused by his service-connected PTSD and that there is a clear casual relationship between the two.  

The evidence received since the June 2005 rating decision, particularly the report provided from C.E., M.D. provides evidence of an etiological relationship between the Veteran's current hypertension and a service-connected disability.  Presumed credible, the additional evidence relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the claim for service connection for hypertension is reopened.


ORDER

The application to reopen the claim of entitlement to service connection for  hypertension is granted.


REMAND

The Board finds that the remainder of the Veteran's claims require additional development prior to adjudication by the Board.

First, the Board notes that the Veteran's VA treatment records since April 2014, which could assist in supporting the Veteran's claims, have not been associated with the claims file.  Accordingly, the AOJ should assist the Veteran in obtaining any outstanding VA medical records.  38 U.S.C.A § 5103A (c)(3) (West 2014); 38 C.F.R. § 3.159 (2017); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (Observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).

With regard to the Veteran's claim for service connection for hypertension, the Board finds that the medical opinions of record are inadequate to resolve the issue on appeal.  Particularly, the medical opinions of record do not address whether the Veteran's hypertension is due to his exposure to herbicides during his period in service.  The Veteran had active service in the Republic of Vietnam and his exposure to herbicides is conceded.  Hypertension is not a disability presumptively associated with herbicide exposure. 38 C.F.R. § 3.309 (e) (2017).  However, the National Academy of Sciences (NAS) has placed hypertension in the category of "limited or suggestive evidence of an association" with exposure to herbicides. See e.g., Health Effects Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540, 32,549 (June 8, 2010) ("In Update 2006, NAS concluded that there was 'limited or suggestive evidence of an association between exposure to the compounds of interest and hypertension.'"); Health Outcomes Not Associated With Exposure to Certain Herbicide Agents; Veterans and Agent Orange: Update 2008, 75 Fed. Reg. 81,332, 81,333 (December 27, 2010) (NAS, in 2008, categorized certain health outcomes, including hypertension, to have "'limited or suggestive evidence of an association.' This category is defined to mean that evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence.").  This was reiterated again in Update 2010. See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924, 47,926 (Aug. 10, 2012). Based upon these findings, an opinion should also be provided regarding a possible etiological relationship between the Veteran's exposure to herbicides during his active service and his current diagnosis of hypertension.

In claims for an increase in rating, it is first and foremost a priority to ensure that the most current assessment of the service-connected disability picture is of record. See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  With regard to the Veteran's PTSD, the evidence of record indicates that the Veteran's condition may have worsened since his psychiatric examination in September 2010.  During the Veteran's June 2017 Board hearing, the Veteran reported that he had been suffering from increased psychiatric symptoms since the death of one of his brothers and due to recent medical concerns.  The Veteran submitted psychiatric treatment records from the Southeast Louisiana Veterans Health Care System that indicated that the Veteran was having increased symptoms of anxiety.  As the evidence suggests a worsening of the Veteran's psychiatric condition that could allow for a higher rating, the Board finds that a new, comprehensive VA examination, addressing the severity of his service-connected disability should be afforded. 

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate efforts to obtain and associate with the Veteran's claims file any outstanding VA treatment records, including treatment records from the St. John VA Outpatient Clinic in Reserve, Louisiana.  If any requested records are not available, that fact must be documented in the claims file and proper notification under 38 C.F.R. § 3.159 (e) should be provided to the Veteran.

2. Request that the Veteran identify any pertinent private clinical records showing treatment related to his service-connected psychiatric disability.  The letter should request sufficient information to identify the health care providers, and if necessary, signed authorization, to enable VA to obtain any additional evidence.

3. After the above development has been completed, schedule the Veteran for an examination with an appropriate physician regarding the nature and etiology of his hypertension.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. The examination report should reflect consideration of the Veteran's medical history and lay assertions. 

The examiner should offer an opinion as to the following:

a. Whether it is as least as likely as not (i.e., 50 percent or greater probability) that his currently diagnosed hypertension was incurred in or is otherwise related to his period of active service, including his conceded exposure to herbicides during service. 

The examiner is advised to consider the NAS Updates which concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure.  It is not sufficient to conclude that the Veteran's hypertension is not caused by herbicide exposure by stating that hypertension is not listed in VA regulations as presumptively service-connected. 

b. Whether it is as least as likely as not (i.e., 50 percent or greater probability) that his currently diagnosed hypertension was caused by his service-connected PTSD with dysthymic disorder.  The examiner is asked to specifically comment on the January 20, 2010 opinion provided by C.E., M.D.

c. Whether it is as least as likely as not (i.e., 50 percent or greater probability) that his currently diagnosed hypertension was aggravated by his service-connected PTSD with dysthymic disorder.  If aggravation is found, the examiner must try to describe the baseline disability prior to it.

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided

4. The Veteran must be afforded the appropriate VA examination to determine the current severity of his service-connected PTSD with dysthymic disorder.  The claims file, including all electronic records must be made available to the examiner.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings should be reported in detail.

5. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence. If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


